

115 HR 5429 IH: Supporting and Improving Rural EMS Needs Act of 2018
U.S. House of Representatives
2018-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5429IN THE HOUSE OF REPRESENTATIVESApril 5, 2018Mr. Gianforte (for himself, Mr. Loebsack, and Mr. Duffy) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo reauthorize the rural emergency medical services training and equipment assistance program under
			 section 330J of the Public Health Service Act.
	
 1.Short titleThis Act may be cited as the Supporting and Improving Rural EMS Needs Act of 2018 or the SIREN Act of 2018. 2.Reauthorization of rural emergency medical services training and equipment assistance programSection 330J of the Public Health Service Act (42 U.S.C. 254c–15) is amended—
 (1)in subsection (a), by striking in rural areas and inserting in rural areas or to residents of rural areas; and (2)by striking subsections (b) through (g) and inserting the following:
				
 (b)EligibilityTo be eligible to receive grant under this section, an entity shall be— (1)an emergency medical services agency operated by a local or tribal government (including fire-based and non-fire based); or
 (2)an emergency medical services agency that is described in section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code.
 (c)Use of fundsAn entity shall use amounts received through a grant under subsection (a) to— (1)recruit emergency medical services personnel;
 (2)train emergency medical services personnel as appropriate to maintain licenses and certifications relevant to service in an emergency medical services agency described in subsection (b);
 (3)conduct courses that qualify graduates to serve in an emergency medical services agency described in subsection (b) in accordance with State and local requirements;
 (4)fund specific training to meet Federal or State licensing or certification requirements; (5)develop new ways to educate emergency health care providers through the use of technology-enhanced educational methods;
 (6)acquire emergency medical services equipment; and (7)acquire personal protective equipment for emergency medical services personnel as required by the Occupational Safety and Health Administration.
 (d)DefinitionsIn this section: (1)The term emergency medical services—
 (A)means resources used by a public or private nonprofit licensed entity to deliver medical care outside of a medical facility under emergency conditions that occur as a result of the condition of the patient; and
 (B)includes services delivered (either on a compensated or volunteer basis) by an emergency medical services provider or other provider that is licensed or certified by the State involved as an emergency medical technician, a paramedic, or an equivalent professional (as determined by the State).
 (2)The term rural area means— (A)a nonmetropolitan statistical area;
 (B)an area designated as a rural area by any law or regulation of a State; or (C)a rural census tract of a metropolitan statistical area (as determined under the most recent Goldsmith Modification, originally published in a notice of availability of funds in the Federal Register on February 27, 1992, 57 Fed. Reg. 6725).
							(e)Authorization of appropriations
 (1)In generalThere are authorized to be appropriated to carry out this section $10,000,000 for each fiscal years 2018 through 2022.
 (2)Administrative costsThe Secretary may use not more than 10 percent of the amount appropriated pursuant to paragraph (1) for a fiscal year for the administrative expenses of carrying out this section..
			